Citation Nr: 0922701	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  03-28 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for atypical lymphoid 
infiltrates, claimed as lung cancer, including as due to 
herbicide exposure.

2.  Entitlement to service connection for mild spondylotic 
changes L5 with degenerative disc disease (DDD) L5-S1 and 
disc bulge, claimed as secondary to service-connected post- 
operative scar, excision of lipoma, right hip.

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for myositis, right 
leg, post-operative.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1967.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a January 2003 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA). Appeal to the Board was perfected.

In a January 2002 VA Form 21-4138, the Veteran clearly 
indicated that he wished to file a claim for service 
connection for a condition of both legs as secondary to his 
service-connected disability.  The RO acknowledged receipt of 
this claim in a March 2002 letter, but only adjudicated the 
issue of entitlement to service connection for a right leg 
condition.  An April 2003 letter from the RO subsequently 
acknowledged that the Veteran was seeking service connection 
for a left leg condition, but no further action was taken.  
As the record still does not reveal that the RO has addressed 
this issue, it is REFERRED for appropriate action.

The Board remanded this case in August 2007 for additional 
evidentiary development.  The case has been returned to the 
Board for further appellate action.  

The issue of entitlement to service connection for mild 
spondylotic changes L5 with degenerative disc disease (DDD) 
L5-S1 and disc bulge and entitlement to service connection 
for atypical lymphoid infiltrates, claimed as lung cancer, 
including as due to herbicide exposure is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  An August 1976 final rating decision denied a claim for 
service connection for myositis, right leg, post-operative.

2.  Evidence received since the August 1976 rating decision 
is cumulative or redundant and does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for myositis, right leg, post-operative.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of service connection for myositis, right leg, post-
operative.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2008).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2008).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Notwithstanding any other section of 38 C.F.R. § 3.156, at 
any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c). 

History and Analysis

New and material evidence for myositis, right leg, post-
operative

Prior to the current claim, the Veteran's claim for 
entitlement to service connection for myositis, right leg, 
post-operative was last denied by the Montgomery, Alabama RO 
in an August 1976 rating decision.  The Veteran did not 
appeal the decision and it became final.  38 U.S.C.A. § 
7105(c).  In January 2003, the Veteran submitted a request to 
reopen a claim for service connection for myositis, right 
leg, post-operative.  

The evidence of record prior to the August 1976 rating 
decision included the Veteran's service treatment records, VA 
medical records, private medical records and statements from 
the Veteran.  The August 1976 rating decision denied the 
Veteran's claim because the evidence did not establish that 
myositis was shown in service or that there was any 
relationship between the myositis and his service connected 
lipomas of the right hip, post-operative.  Therefore, there 
was no showing that the Veteran's condition was caused by, 
incurred in or aggravated by service.  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
Veteran has stated his belief that his myositis, right leg, 
post-operative is related to service or that there was any 
relationship between the myositis and his service connected 
lipomas of the right hip, post-operative, as a layperson he 
is not qualified to furnish medical opinions or diagnoses.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The evidence received since the final August 1976 rating 
decision consists of a variety of records, including: VA 
treatment records from December 2001 to February 2002, 
private treatment records from DCH healthcare received August 
2002, private treatment records from Dr. H in January 2003, 
private treatment records from Dr. M and Dr. B, private 
treatment records from Northwest Regional Cancer center,  
private treatment records from Fayette Medical Center from 
September 2006 to September 2007, a February 2009 VA 
examination report, as well as the Veteran's various letters 
and contentions.  

While there is some evidence the Veteran has submitted that 
is new, it must also be considered material.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  The 
newly submitted evidence is cumulative and redundant and does 
not provide anything material regarding whether the Veteran's 
myositis, right leg, post-operative was incurred in, 
aggravated by or related to service or his service-connected 
disabilities.  

The submitted treatment records reflect the Veteran's 
continued residuals of myositis, right leg, post-operative.  
Testimony and contentions by the Veteran about the disability 
and its relationship to service have been noted.  The 
evidence of the Veteran suffering from mysositis and its 
residuals were already considered in the RO's previous denial 
of the claim, however.  The Veteran has still not provided 
new evidence that is material; evidence that shows the 
Veteran suffered from myositis in service or that contains a 
competent medical opinion showing a relationship between the 
Veteran's myositis and his service connected lipomas of the 
right hip, post-operative.  In addition, the Veteran has not 
provided any competent medical evidence showing that the 
Veteran's myositis was related to his military service in any 
way.  In sum, the evidence the Veteran has provided to VA is 
substantially similar to the statements and evidence the 
Veteran provided prior to the August 1976 final rating 
decision and does not relate to an unestablished fact 
necessary to substantiate the claim.

Accordingly, the newly submitted records and contentions do 
not provide any new evidence that would indicate that the 
Veteran's claimed myositis, right leg, post-operative was 
caused by his period of honorable service or by his service-
connected lipomas of the right hip, post-operative; rather it 
is cumulative and redundant evidence, already received and 
considered in the final rating decision of August 1976.  
Since there is no new non-redundant evidence that has any 
bearing as to whether the Veteran's myositis, right leg, 
post-operative is related to his period of honorable service 
or to his service-connected lipomas of the right hip, the 
evidence does not raise a reasonable possibility of 
substantiating the claim and thus is not material to the 
Veteran's claim.  Consequently the Board finds that new and 
material evidence has not been submitted since the August 
1976 rating decision and reopening of the claim for service 
connection for myositis, right leg, post-operative is not 
warranted.

Duties to Notify and Assist the Claimant

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VA must notify a claimant of the evidence that is needed 
to reopen the claim as well as the evidence that is needed to 
establish entitlement to the underlying claim. More 
specifically, the RO must provide notice as to what evidence 
is necessary to substantiate the element(s) of service 
connection that was found insufficient in its previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran was notified of the respective duties of the 
claimant and of VA in December 2003.  In a March 2006 letter, 
the Veteran was given the specific notice required by 
Dingess, supra.  In November 2007 the Veteran was correctly 
advised of the previous denial of service connection and the 
basis for that denial, as well as of the requirement that he 
submit new and material evidence showing that this condition 
was incurred in, aggravated by or otherwise related to 
service or a service-connected disability, that the RO would 
assist him in obtaining additional information and evidence; 
and of the responsibilities on both his part and VA's in 
developing the claim.  See Kent.  The failure to give Kent 
notice before November 2007 was not prejudicial.  There was 
an opportunity to submit evidence after the notice, followed 
by a subsequent readjudication of the claim.  The Board 
concludes that VA has met its duty to notify the Veteran 
concerning his claims.

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains his service treatment records and VA 
treatment records.  The Veteran submitted private medical 
records and VA has obtained private medical records 
identified by the Veteran.  The Veteran has been accorded 
ample opportunity to present evidence and argument in support 
of the appeal.  The Veteran has not indicated that there are 
any available additional pertinent records to support his 
claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

New and material evidence not having been received, the 
appeal to reopen a claim for service connection for myositis, 
right leg, post-operative is denied.


REMAND

VA is obligated to obtain a VA medical examination or opinion 
for claims in cases, such as this one, where there is (1) 
evidence of a current disability, (2) evidence of an in-
service event, injury, or disease, and (3) an indication that 
there may be a connection between the two.  See 38 U.S.C.A. § 
5103A (d) (West 2002); 38 C.F.R. § 3.326 (2008); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  To this end, the Veteran 
was given a VA medical examination and nexus opinion in 
conjunction with the claims in February 2009.  

The Court of Veterans Claims has held that a medical 
examination report must contain not only clear conclusions 
with supporting data, but also a reasoned medical explanation 
connecting the two. See Nieves- Rodriguez v. Peake, 22 Vet. 
App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 
(2007) ("[A]medical opinion ... must support its conclusion 
with an analysis that the Board can consider and weigh 
against contrary opinions.").

VA's duty to assist can include a requirement to conduct a 
thorough and contemporaneous examination of the Veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that 
once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided). 

The February 2009 VA examiner opined that the Veteran's 
diagnosed back disability was not related to the superficial 
scar, excision lipomas, right hip.  However, pursuant to the 
Board's August 2007 remand, the examiner was to have provided 
an opinion as to "whether it is at least as likely as not 
(i.e., probability of 50 percent or greater) that the 
diagnosed disability is related to service or to his service-
connected post-operative scar, excision of lipoma, right 
hip." (emphasis added).  It is imperative that this general 
question of whether the Veteran's back disability was related 
in any way to his military service be included in any 
evaluation of the etiology of the Veteran's condition.  
Therefore, the Board finds that the February 2009 medical 
opinion regarding the Veteran's back is incomplete.  

In addition, it is unclear from the examiner's opinion 
whether the Veteran suffered from any residuals related to 
his BALT lymphoma at any point during the claims process.  It 
is also unclear from the examiner's opinion whether the 
Veteran's diagnosis falls into one of the presumptive 
condition covered by 38 C.F.R. § 3.309(e).

The Board points out that the United States Court of Appeals 
for Veterans Claims has held that 'where remand orders of the 
Board or this Court are not complied with, the Board itself 
errs in failing to insure compliance.'  Stegall v. West, 11 
Vet. App. 268 (1998).  Accordingly, inasmuch as the 
examination portion of the Board's February 2009 remand has 
not been fully complied with, the Veteran's claim is not yet 
ready for final appellate consideration.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims folder, which should 
include a copy of this remand order, to 
the VA physician who conducted the 
February 2009 compensation and pension 
examination, if he is available (if he is 
not, then to another VA physician who is 
qualified to address the issue on appeal).  
Ask the physician to consider the entire 
record, and provide an addendum to his 
February 2009 opinion, specifically 
addressing the etiology of the Veteran's 
back disability.

The examiner, should clarify his February 
2009 opinion and provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the Veteran's back disability first 
manifested, was aggravated by or is in any 
way related to his active military 
service.  A complete rationale for the 
opinions relating to the disability should 
be included.

If the VA physician who conducted the 
February 2009 examination is NOT available 
to conduct the review directed herein and 
the matter is referred to another VA 
physician, first inquire of that physician 
whether he or she requires a physical 
examination of the Veteran to provide the 
requested opinion.  

If so, attempt to schedule the Veteran for 
such examination to facilitate the 
physician's written response to the 
inquiries above.  The physician should 
conduct appropriate diagnostic testing as 
he or she deems is warranted.  Inform the 
Veteran that if he refuses to appear for 
an examination, his claim will be decided 
without the benefit of potentially 
favorable evidence. 

2.  Refer the claims folder, which should 
include a copy of this remand order, to 
the VA physician who conducted the 
February 2009 compensation and pension 
examination regarding the Veteran's BALT 
lymphoma, if he is available (if he is 
not, then to another VA physician who is 
qualified to address the issue on appeal).  
Ask the physician to consider the entire 
record, and provide an addendum to his 
February 2009 opinion, specifically 
addressing certain details of the 
Veteran's BALT lymphoma.

The examiner should clarify his February 
2009 opinion and provide answers to the 
following questions:

a.)	Did the Veteran suffer from any 
residuals at any time since the 
excision of the lymphoma in 2002 
and if so, what were they?

b.)	Does the diagnosis the Veteran was 
given fall into one of the 
presumptive disease as defined in 
38 C.F.R. § 3.309(e)?  These are: 
chloracne or other acneform 
diseases consistent with 
chloracne, Type 2 diabetes 
mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute 
peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the 
lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas 
(other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  

c.)	Is it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent) that the Veteran's 
diagnosis first manifested, was 
aggravated by or is in any way 
related to his active military 
service.  A complete rationale for 
the opinion relating to the 
disability should be included.

If the VA physician who conducted the 
February 2009 examination is NOT available 
to conduct the review directed herein and 
the matter is referred to another VA 
physician, first inquire of that physician 
whether he or she requires a physical 
examination of the Veteran to provide the 
requested opinion.  

If so, attempt to schedule the Veteran for 
such examination to facilitate the 
physician's written response to the 
inquiries above.  The physician should 
conduct appropriate diagnostic testing as 
he or she deems is warranted.  Inform the 
Veteran that if he refuses to appear for 
an examination, his claim will be decided 
without the benefit of potentially 
favorable evidence. 

3.  Once the above actions have been 
completed, readjudicate the claims and 
issue a supplemental statement of the 
case.  Then afford the appellant the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


